        Case 1:19-cv-01574-SES Document 79 Filed 10/23/20 Page 1 of 5




                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
NIARA BURTON a/k/a             :             1:19-CV-01574
HERMAN BURTON,                 :
                               :
             Plaintiff,        :
                               :
    v.                         :             (Chief Magistrate Judge Schwab)
                               :
SECRETARY JOHN WETZEL, et al., :
                               :
             Defendants.       :
                               :

                          MEMORANDUM OPINION


I. Introduction and Background.

      On September 11, 2019, the plaintiff, Niara a/k/a Herman Burton, began this

action by filing a complaint. The parties subsequently consented to proceed before

a magistrate judge pursuant to 28 U.S.C. § 636(c), and the case was referred to the

undersigned. After we granted the defendants’ motion for a more definite

statement, Burton filed an amended complaint on August 12, 2020.

      At the time Burton filed the complaint and amended complaint, she was an

inmate at the State Correctional Institution at Muncy (“SCI Muncy”). And her

claims concern events and conditions at SCI Muncy. Recently, Burton has

informed that court that she is no longer incarcerated at SCI Muncy. Rather, she is

now incarcerated at the State Correctional Institution at Houtzdale.
        Case 1:19-cv-01574-SES Document 79 Filed 10/23/20 Page 2 of 5




      Currently pending are two motions for preliminary injunctive relief filed by

Burton.1 Those motions relate to events and conditions at SCI Muncy. For the

reasons discussed below, the motions for preliminary injunctive relief will be

dismissed as moot.



II. Discussion.

      Burton is seeking preliminary injunctive relief from events and conditions at

SCI Muncy, but because she is no longer incarcerated at SCI Muncy, her motions

for preliminary injunctive relief are moot.

      Article III of the Constitution limits the judicial power of the United States

to “cases” and “controversies.” U.S. Constitution, art. III, § 2. “This case-or-

controversy limitation, in turn, is crucial in ‘ensuring that the Federal Judiciary

respects the proper—and properly limited—role of the courts in a democratic

society.’” Plains All Am. Pipeline L.P. v. Cook, 866 F.3d 534, 539 (3d Cir. 2017)

(quoting DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341 (2006)). “And courts

enforce it ‘through the several justiciability doctrines that cluster about Article III,’

including ‘standing, ripeness, mootness, the political-question doctrine, and the




1
  Also pending is the defendants’ partial motion to dismiss the amended
complaint. See doc. 70. That motion, which has not yet been fully briefed, will be
addressed by a separate order in due course after it has been fully briefed.
                                          2
         Case 1:19-cv-01574-SES Document 79 Filed 10/23/20 Page 3 of 5




prohibition on advisory opinions.’” Id. (quoting Toll Bros., Inc. v. Twp. of

Readington, 555 F.3d 131, 137 (3d Cir. 2009)).

        This case involves mootness, which is “a doctrine that ‘ensures that the

litigant’s interest in the outcome continues to exist throughout the life of the

lawsuit,’” and which “is ‘concerned with the court’s ability to grant effective

relief.’” Hamilton v. Bromley, 862 F.3d 329, 335 (3d Cir. 2017) (quoting Freedom

from Religion Found. Inc. v. New Kensington Arnold Sch. Dist., 832 F.3d 469, 476

(3d Cir. 2016), and Cty. of Morris v. Nationalist Movement, 273 F.3d 527, 533 (3d

Cir. 2001)). “[F]ederal courts may adjudicate only actual, ongoing cases or

controversies,” Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477 (1990), and “[i]t is a

basic principle of Article III that a justiciable case or controversy must remain

‘extant at all stages of review, not merely at the time the complaint is filed.’”

United States v. Juvenile Male, 564 U.S. 932, 936 (2011) (quoting Arizonans for

Official English v. Arizona, 520 U.S. 43, 67 (1997)). “Federal courts may not

‘decide questions that cannot affect the rights of litigants in the case before them’

or give ‘opinion[s] advising what the law would be upon a hypothetical state of

facts.’” Chafin v. Chafin, 568 U.S. 165, 172 (2013) (quoting Lewis, 494 U.S. at

477).

        “A case becomes moot—and therefore no longer a ‘Case’ or ‘Controversy’

for purposes of Article III—‘when the issues presented are no longer “live” or the

                                           3
          Case 1:19-cv-01574-SES Document 79 Filed 10/23/20 Page 4 of 5




parties lack a legally cognizable interest in the outcome.’” Already, LLC v. Nike,

Inc., 568 U.S. 85, 91 (2013) (quoting Murphy v. Hunt, 455 U.S. 478, 481 (1982)).

In other words, “a case is moot if ‘developments occur during the course of

adjudication that eliminate a plaintiff's personal stake in the outcome of a suit or

prevent a court from being able to grant the requested relief.’” Hamilton, 862 F.3d

at 335 (quoting Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698–99 (3d Cir.

1996)).

      Once a prisoner who is complaining about her conditions of confinement is

transferred from the prison about which she is complaining, the court cannot grant

her meaningful prospective relief because she would not benefit from that relief.

Thus, with limited exceptions not present here, her claims for injunctive relief are

moot. See Sutton v. Rasheed, 323 F.3d 236, 248 (3d Cir. 2003) (stating that “[a]n

inmate’s transfer from the facility complained of generally moots the equitable and

declaratory claims”); Marshall v. Pa. Dep’t of Corr., 499 F. App’x 131, 134 (3d

Cir. 2012) (concluding that because Marshall “asked for an injunction that restrains

SCI–Mahanoy officials from violating his civil rights, but he has now been

transferred out from under their control[,] . . . the District Court was unable to

fashion any form of meaningful relief against these defendants, and thus the

motion for injunctive relief was moot”).




                                           4
        Case 1:19-cv-01574-SES Document 79 Filed 10/23/20 Page 5 of 5




      Here, because Burton is no longer incarcerated at SCI Muncy, her motions

for preliminary injunctive relief from conditions at SCI Muncy are moot.


III. Conclusion.
      Based on the foregoing, Burton’s motions (docs. 47, 59) for preliminary

injunctive relief will be dismissed as moot. An appropriate order will issue.



                                             S/Susan E. Schwab
                                             Susan E. Schwab
                                             Chief United States Magistrate Judge




                                         5
